Title: Franklin’s Inventory of His Linen, etc., 6[–11] May 1778
From: Franklin, Benjamin
To: 


May 6[–11], 1778
Account of Linnen &c. taken this 6th of May 1778


Shirts of No. 13
5


“
  odd ones
  4


  “
  of No. 12
  6


  “
  of Do. at the Wash  query 4
  5


  “
  of Do. on my Back
  1


  “
  of Do., dirty
   1



  
  22


Several gone to be mended



Stocks clean
  6


  “
  at the Wash
  5


  “
  foul
  1



Drawers
  5


  Hand kerchiefs Cambrick cross Barr’d
  9


  “
  White cambrick
  2


  “
  ““at the Wash
  1


  “
  Silk
  5


  Caps
  7


  Edg’d Ruffles spare Pairs
  4




7
  {
 White
  Silk
  Stockings
  Pairs


“
  “
  “
  at the Wash


“
  “
  “
  Wearing


“
  “
  “
  foul



  3

  
    2
  
  
    1
  
  
    1
  

  Striped Do.
  1

  Stockings white Worsted Pairs
  2


  “
  grey
  1


  “
  black
  2


  “
  black Silk
  4


  Calico Bodies
  2


  1 Nightgown
  1


  May 7. brought home from the Mender



  Shirts No 13
  5


  “
  odd ones
  3


  Stocks
  4


Stockings white Silk pair
  1


  May 11 Brought home from Mender



  Shirts odd ones
  2


  Stocks
  2


  White Silk Stockings Pairs
  2


